Order, Supreme Court, New York County (Charles Ramos, J.), entered September 20, 2001, which granted plaintiff’s motion to strike the pleadings pursuant to CPLR 3126 and for imposition of sanctions pursuant to 22 NYCRR 130-1.1 to the extent of sanctioning appellant law firm in the amount of $2,500, unanimously affirmed, with costs.
Imposition of sanctions for discovery misfeasance is a matter best left to the trial court’s discretion (see Anagnostaros v 81st St. Residence Corp., 269 AD2d 150), and, bearing that in mind, we perceive no sufficient basis to disturb the exercise of discretion here at issue. We note in this connection that appellant’s reliance on matters dehors the certified record on appeal is of no avail (see Knolls Coop. Section No. 2 v Evans Dev. Corp., 169 AD2d 690). Concur — Mazzarelli, J.P., Andrias, Buckley and Marlow, JJ.